Case 1:21-cv-00340-JTN-RSK ECF No. 24, PageID.88 Filed 09/21/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

ELIZABETH HELMINSKI,
                                                         Case No. 1:21-cv-00340
              Plaintiff,
                                                         Hon. Janet T. Neff
v.

GENTEX CORPORATION and
BRIAN BRACKENBURY,

              Defendants.


Katherine Smith Kennedy (P54881)                  Amanda Fielder (P70180)
PINSKY, SMITH, FAYETTE & KENNEDY, LLP             Allyson Terpsma (P78553)
Attorneys for Plaintiff                           WARNER NORCROSS + JUDD LLP
146 Monroe Center St. NW, Suite 805               Attorneys for Gentex Corporation
Grand Rapids, MI 49503                            1500 Warner Building
(616) 451-8496                                    Grand Rapids, MI 49503
kskennedy@psfklaw.com                             (616) 752-2000
                                                  afielder@wnj.com
                                                  aterpsma@wnj.com

                                                  Mary L. Tabin (P58910)
                                                  Matthew M. O’Rourke (P79019)
                                                  MILLER JOHNSON
                                                  Attorneys for Brian Brackenbury
                                                  45 Ottawa Ave. SW, Suite 1100
                                                  Grand Rapids, MI 49503
                                                  (616) 831-1700
                                                  tabinm@millerjohnson.com
                                                  orourkem@millerjohnson.com


              STIPULATION TO DISMISS COUNT I_AGAINST
      DEFENDANT BRIAN BRACKENBURY AND CORRECT CASE CAPTION

       The parties, by and through their attorneys, stipulate to dismiss Count I, Gender

Discrimination and Retaliation under Title VII, against Defendant Brian Brackenbury personally




                                              1
Case 1:21-cv-00340-JTN-RSK ECF No. 24, PageID.89 Filed 09/21/21 Page 2 of 2




and individually for this Count. The parties so stipulate because there is no individual liability

under Title VII. This dismissal is with prejudice and without costs to any party.

       In addition, the parties stipulate to change the case caption to correct the name of Defendant

Brian Brackenbury.      Moving forward, the caption will change “BRACKENBERRY” to

“BRACKENBURY”.

       IT IS SO ORDERED.

DATED:                        , 2021                  ___________________________________
                                                      HON. JANET T. NEFF
                                                      United States District Judge

APPROVED FOR ENTRY:
                                              MILLER JOHNSON
                                              Attorneys for Defendant Brackenbury


Date: September 21, 2021                      By: /s/ Mary L. Tabin
                                                     Mary L. Tabin (P58910)
                                              Business Address:
                                                     45 Ottawa Ave, S.W., Suite 1100
                                                     Grand Rapids, MI 49503
                                                     616.831.1757



                                              PINSKY SMITH FAYETTE & KENNEDY
                                              Attorneys for Plaintiff


Date: September 21, 2021                      By: /s/ __ Kathy Smith Kennedy (w/ permission)_
                                                     Kathy Smith Kennedy (P54881)
                                              Business Address:
                                                     146 Monroe Center St. NW, Suite 805
                                                     Grand Rapids, MI 49503
                                                     616.831.1757




                                                 2

MJ_DMS 33582229v1
